Exhibit 10.1

 

ARALEZ PHARMACEUTICALS INC.
AMENDMENT TO
NONQUALIFIED STOCK OPTION AWARD AGREEMENTS

 

This Amendment (this “Amendment”) to (i) the Nonqualified Stock Option Award
Agreement, dated as of June 16, 2016 (the “2016 Agreement”) and (ii) the
Nonqualified Stock Option Award Agreement, dated as of May 11, 2017 (the “2017
Agreement” and together with the 2016 Agreement, the “Agreements”), by and
between Aralez Pharmaceuticals Inc. Inc. (the “Company”) and Jason Aryeh
(the “Participant”), is dated as of June 7, 2017.

 

WHEREAS, the Company and the Participant are parties to the Letter Agreement and
the Company’s compensation committee approved the amendments set forth herein on
June 6, 2017; and

 

WHEREAS, the Company and the Participant now desire to amend the Agreements in
order to amend expiration dates and vesting dates applicable to certain Options
granted pursuant to the Agreements.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.                                      Capitalized Terms.  Capitalized terms
that are not defined in this Amendment shall have the meanings ascribed thereto
in the Agreements.

 

2.                                      Amendments to the Agreements.  Each
Agreement is hereby amended as follows:

 

a.              The first sentence of Section 2 of each Agreement is hereby
amended and restated as follows:

 

“The Option shall become vested and exercisable, according to the vesting
schedule set forth on the Summary of Grant.”

 

b.              Section 3(b)(i) of each Agreement is hereby amended to replace
the reference to “ninety (90) day” with “one (1) year”.

 

3.                                      Ratification and Confirmation.  Except
as specifically amended hereby, each Agreement is hereby ratified and confirmed
in all respects and remains in full force and effect, it being the intention of
the parties hereto that this Amendment and together with each Agreement be read,
construed and interpreted as one and the same instrument.  In the event of any
conflict between the terms of this Amendment and the terms of each Agreement,
the terms of this Amendment shall control.

 

4.                                      Affirmations of the Participant.  By the
Participant’s signature below, the Participant represents to and agrees with the
Company that the Participant hereby accepts this Amendment subject to all of the
terms and provisions hereof. The Participant has reviewed this

 

--------------------------------------------------------------------------------


 

Amendment in its entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Amendment and fully understands all of the
provisions of this Amendment.

 

5.                                      Confidentiality.  The Participant hereby
agrees to maintain the confidentiality of the Company’s confidential information
and not to disparage the Company.

 

6.                                      Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of New
Jersey, without reference to principles of conflict of laws.

 

7.                                      Headings.  Section headings are for
convenience only and shall not be considered a part of this Amendment.

 

8.                                      Counterparts.  This Amendment may be
executed in counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment on June 7, 2017.

 

 

 

ARALEZ PHARMACEUTICALS INC.

 

 

 

 

 

 

 

By:

/s/ Adrian Adams

 

Name:

Adrian Adams

 

Title:

CEO

 

 

 

 

 

 

 

 

/s/ Jason M. Aryeh

 

 

Jason M. Aryeh

 

--------------------------------------------------------------------------------